DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/30/2020 is acknowledged.
Claims 38 and 46 are amended.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/476,323 filed on 3/24/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/20/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 12/30/2020 are entered for prosecution. Claims 35-54 remain pending in the application. 
Applicant’s amendments to the Abstract has overcome the objection to the Abstract previously set forth in the Non-Final Action mailed 10/5/2020.
Applicant’s amendments to Claims 38 and 46 have overcome the 35 U.S.C. 112(b) Rejections to Claims 38 and 46 previously set forth in the Non-Final Office Action mailed 10/5/2020.

Response to Arguments
Applicant's arguments, see page 10-12, filed 12/30/2020, with respect to claims 35, 36 and 44 have been fully considered but are not persuasive.

Regarding claim 35:
Applicant contends that “Mallik fails to disclose “wherein the first and second CB-to-CBG allocation are different”, required by claim 35.” Applicant further contends that Mallik’s teaching of CB-to-CBC allocations “are the same across all re-transmission” and that “CBs being retransmitted are allocated to the same CBCs as before, rather than being allocated to CBCs in a different way.” (Page 10). Applicant further contends that “Mallik never discloses retransmitting CBs of CBCs which were incorrectly received, but allocating those CBs to CBCs in a different way for a retransmission.” (Page 11).
Examiner respectfully disagrees. The second and the fourth limitations of the claim 35 of the present application disclose that the feedback from the receive radio node is received for CBG level (i.e., CBC level). Mallik teaches receiving a CBC level ACK/NACK sent by the UE based on the success of decoding (see, Mallik: para. [0076-0077]). In para. [0082], Mallik teaches using “an identification scheme to account for which code block have been ACKed and which are to be retransmitted.” Each code block may have a unique identifier (ID) which identifies the code block from other code blocks, and then “based on the code block ID, the UE 115 may identify which code blocks have been successfully and unsuccessfully decoded and relay that information to the base station 105.” In each CBC ACK/NACK (after decoding a first CB-to-CBC allocation), the UE 115 may include a hash of the code block IDs in the CBC. In some cases, the base station may reference the hash of code block IDs to determine the associated CBC (i.e., determining second CB-to-CBC allocation), which the base station may retransmit if the hash (i.e. code block IDs of the first CBC) was conveyed by a NACK. In para. [0080], Mallik teaches wherein the composition of transport block may be dynamically configurable and the RV segments, which may include any number of CBCs, may be the same length or different length. This implies that RV segments, which may include any number of CBCs, are in different length when CBCs are in different length as result of the hash of code block IDs to be retransmitted, which was conveyed by a NACK as discussed in para. [0082]. Therefore, Mallik teaches wherein the base station may reference the hash of block IDs to determine associated CBC, which the base station may retransmit if the hash was conveyed by a NACK (i.e. retransmitting CBs of CBCs which were incorrectly received, and allocating those CBs to CBCs in an RV segment in a different way for a retransmission). Therefore, the claimed limitation as claimed reads on the disclosure of Mallik.

Regarding claims 36 and 44:
Applicant contends that “Since a "new data segment" in Mallik contains multiple CBCs, and acknowledgement feedback is received for each individual CBC, not for the new data segment as a whole, the "new data segment" in Mallik simply cannot map to the first CBGs in Applicant's claims. And, similarly, since the "RV1 segment" in Mallik contains multiple CBCs, and acknowledgement feedback is received for each indusial CBC, not for the RV1 segment as a whole, the "RV1 segment" in Mallik cannot read on the second CBGs in Applicant's claims.” (Page 12).
Examiner respectfully disagrees and provides further clarifications on the matter. The Applicant agreed that “A CBC in Mallik therefore corresponds to a CBG in Applicant’s claims.” (Page 12). Mallik teaches that acknowledgement is received for each individual CBCs, which are included in the new data segment. This means that the new data segment contains individual CBCs according to a first CB-to-CBC allocation with the code block ID assigned for each code block. In each CBC ACK/NACK (note that the feedback is on a CBC level, not a CB level, as the parent claim 35 recites), the UE includes a hash of the code block IDs in the CBC, where the base station then references the hash of the code block IDs to determines the associated CBC (i.e., determining a second CBG to be included in a subsequent RV segment) for retransmission if the hash was conveyed by a NACK (see, Mallik: para. [0082]). Here, only CBs that are not ACKed are retransmitted, not the same CBC Mallik in para. [0082]. Accordingly, the associated CBC (corresponding to the second CB-to-CBG allocation), which is related to the original CBC (corresponding to the first CB-to-CBG allocation) but now with CBs only NACKed in the previous transmission are included, contains fewer CBs than the original CBC. Therefore, the claimed limitation as claimed reads on the disclosure of Mallik.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-36, 38, 40-44, 46, 48-50 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallik et al. (US 2016/0226643 A1, hereinafter Mallik).

Regarding claim 35:
Mallik teaches a transmit radio node (Fig. 9, BS 105-d) configured for use in a wireless communication system, the transmit radio node comprising radio circuity (Fig. 9, Antennas 940 and Transceiver 935) and processing circuitry (Fig. 9, Processor 905 and Memory 915) wherein the transmit radio node is configured to: 
transmit one or more code blocks, CBs, of a transport block to a receive radio node (paragraphs [0075-0076] teach wherein base station transmits a transport block to UE which includes a new data segment that include a number of code block clusters (CBCs), each of which includes one or more code blocks (CBs).); 
receive feedback from the receive radio node that positively or negatively acknowledges each of one or more first code block groups, CBGs, into which the one or more transmitted CBs are allocated according to a first CB-to-CBG allocation (i.e., CBCs in the new data segment (RV0)) (paragraph [0076] teaches wherein the base station receives a CBC level ACK/NACK sent by the UE based on the success of decoding); 
re-transmit to the receive radio node any CBs that the first CB-to-CBG allocation allocates to one or more first CBGs which the feedback negatively acknowledged (paragraph [0077] teaches wherein the first redundancy version (RV1) segment (corresponding to a second CBGs in the RV1 segment) includes the first retransmission of CBCs which were incorrectly received during a previous transport block (RV0) (i.e., first CBGs in the RV0 segment).); and 
(corresponding to the CBCs in the RV1) according to a second CB-to-CBG allocation (paragraphs [0077] teach wherein the base station receives NACK feedback from the UE for each CBC associated with a failed CRC), wherein the first and second CB-to-CBG allocations are different (paragraph [0080] teaches that the new data segment, the first, the second and the third segments of CBCs may be different in encoding and in lengths.).

Regarding claim 36:
As discussed above, Mallik teaches all limitations in claim 35.
	Mallik further teaches wherein the second CB-to-CBG allocation allocates fewer CBs to the second CBGs (corresponding to the CBCs in the RV1 segment) than the first CB-to-CBG allocation allocates to the first CBGs (corresponding to the CBCs in the new data segment) (paragraph [0077] teaches wherein the retransmission of CBCs in the RV1 segment includes only CBCs which were incorrectly received during a previous transport block. Therefore, fewer CBs to the CBCs in the RV1 segment (i.e., using a second CB-to-CBC allocation) than the CBs to the CBCs in the new data segment (i.e., using a first CB-to-CBC allocation) in the previous transport block are allocated because there is no need to retransmit the same CBC when some CBs included in the CBC are successfully decoded and ACKed already in the previous transmission (see, para. [0082]).).

Regarding claim 38:
As discussed above, Mallik teaches all limitations in claim 35.
	Mallik further teaches wherein the transmit radio node is configured to: 
attach a cyclic redundancy check, CRC, to each CB (see, Mallik: paragraph [0072], “CRC parity bits may be included with each code block”); or
attach a cyclic redundancy check, CRC, to each set of multiple CBs (see, Mallik: paragraph [0072], “CRC parity bits may be included … for a CBC or for the transport block as a whole.”), wherein the first or second CB-to-CBG allocation allocates more CBs to a first or second CBG than a number of CBs included in each set of CBs (It is obvious to one of ordinary skill in the art that when a CRC is attached to each set of multiple CBs (i.e., a CBC, CBG or a group of CBs), less number of CRC bits would be required to decode the CBCs or CBGs than the number of total CRC bits attached to each individual CBs combined for the same number CBs to be transported. Therefore, more CBs may be allocated given the same bit length of the first or the second CBC when CRC is attached to a CBC or CBG as a group or a set than when CRC is attached to an individual CB in the CBC or CBG).

Regarding claim 40:
Mallik teaches all limitations in claim 35.
	Mallik further teaches wherein the transmit radio node is configured to revert to a previously used CB-to-CBG allocation according to which CBs are to be, or are expected to be, allocated to CBGs, responsive to deeming received feedback from the receive radio node unreliable (paragraph [0074] teaches that the base station may retransmit the same data along with the ACK/NACK failure indicator if it does not receive any ACK/NACK information which indicates that the feedback from the UE was unreliable.).

Regarding claim 41:
As discussed above, Mallik teaches all limitations in claim 35.
	Mallik further teaches wherein the transmit radio node is configured to transmit signaling indicating into which of the one or more first CBGs the re-transmitted CBs are allocated according to the first CB-to-CBG allocation (paragraph [0074] teaches wherein additional control information may be transmitted along with each transport block to facilitate the CBC level HARQ and base station may indicate to UE which RV segments are present in a transport block.).

Regarding claim 42:
As discussed above, Mallik teaches all limitations in claim 41.
	Mallik further teaches wherein the signaling includes one or more bits, with each bit indicating whether any of the re-transmitted CBs are allocated into a (paragraph [0074] teaches wherein each bit of a four (4) bit mask included in a PDCCH message may be toggled if one or more CBCs in the transport block have a corresponding RV value.).

Regarding claim 43:
	Mallik teaches a receive radio node (Fig. 8, UE 115-c) configured for use in a wireless communication system, the receive radio node comprising radio circuitry (Fig. 8, Antennas 840 and Transceiver 835) and processing circuitry (Fig. 8, Processor 805 and Memory 815) wherein the receive radio node is configured to perform similar features to claim 35 from the perspective of a receiving apparatus. Therefore, claim 43 is rejected based on at least the same rationale used to reject claim 35 above.

Regarding claim 44:
Claim 44 recites the receive radio node that is configured to perform similar features to claim 36 from the perspective of a receiving apparatus. Therefore, claim 44 is rejected based on at least the same rationale used to reject claim 36 above.

Regarding claim 46:
Claim 46 recites the receive radio node that is configured to perform similar features to claim 38 from the perspective of a receiving apparatus. 

Regarding claim 48:
Claim 48 recites the receive radio node that is configured to perform similar features to claim 40 from the perspective of a receiving apparatus. Therefore, claim 48 is rejected based on at least the same rationale used to reject claim 40 above.

Regarding claim 49:
Claim 49 recites the receive radio node that is configured to perform similar features to claim 41 from the perspective of a receiving apparatus. Therefore, claim 49 is rejected based on at least the same rationale used to reject claim 41 above.

Regarding claim 50:
Claim 50 recites the receive radio node that is configured to perform similar features to claim 42 from the perspective of a receiving apparatus. Therefore, claim 50 is rejected based on at least the same rationale used to reject claim 42 above.

Regarding claim 53:


Regarding claim 54:
	Claim 54 recites the method which corresponds to the receive radio node of claim 43, and contains no additional limitations. Therefore, claim 54 is rejected by applying the same rationale used to reject claim 43 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Yeo et al. (US 2018/0145797 A1, hereinafter Yeo) claiming benefit to and fully-supported by foreign applications KR10-2016-0157171, filed on Nov. 24, 2016; KR10-2016-0177820, filed on Dec. 23, 2016.

Regarding claim 39:
As discussed above, Mallik teaches all limitations in claim 35.
Mallik does not explicitly teach wherein the transmit radio node is configured to transmit signaling to the receive radio node indicating according to which CB-to-CBG allocation CBs are to be, or are expected to be, allocated to CBGs.
Yeo teaches wherein the transmit radio node is configured to transmit signaling to the receive radio node indicating according to which CB-to-CBG allocation CBs are to be, or are expected to be, allocated to CBGs (see Yeo: paragraph [0021] teaches wherein the base station is configured to transmit to the terminal (i.e., UE) the determined CBGs and control information on the determination of the CBGs for the transport block (TB) based on the number of code blocks (CBs) included in the TB)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallik to include the teachings of Yeo in order to provide a method for performing retransmission in a unit of a CB or a CB group if such retransmission is necessary in transmitting one or two TBs, such that a base station and a terminal can perform efficient transmission to reduce unnecessary data transmission (see, Yeo: paragraph [0015]). 

Regarding claim 47:
Claim 47 recites the receive radio node that is configured to perform similar features to claim 39 from the perspective of a receiving apparatus. Therefore, claim 47 is rejected based on at least the same rationale used to reject claim 39 above.

Claims 37, 45, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Chendamarai Kannan et al. (US 2016/0233999 A1, hereinafter Chendamarai Kannan).

Regarding claim 37:
As discussed above, Mallik teaches all limitations in claim 35.
	Though it is not explicit, Mallik further teaches wherein the feedback that positively or negatively acknowledges each of one or more first CBGs includes a number of acknowledgement bits that is equal to a number of first CBGs to be positively or negatively acknowledged by that feedback (paragraph [0076] teaches a CBC level ACK/NACK based on the success of decoding each CBC, which means that the number of ACK/NACK bits in the feedback is equal to the number of CBCs transmitted. New data segment (i.e., first CBGs) include a number of CBCs and the ACK/NACK feedback includes a number of bits same as the number of CBCs.), and wherein the feedback that positively or negatively acknowledges each of one or more second CBGs includes a number of acknowledgement bits that is equal to a number of second CBGs to be positively or negatively acknowledged by that feedback (paragraph [0077] also teaches a CBC level ACK/NACK based on the success of decoding each CBC in the first RV segment (i.e., second CBGs), which means that the number of ACK/NACK bits in the feedback is equal to the number of CBCs transmitted through the first RV segment.).
	In the same field of endeavor, Chendamarai Kannan teaches wherein a format for transmitting CB level ACK/NACK feedback may be selected from two or more available formats to efficiently use available UL resources, which may include compressed formats, in which the number of bits used to transmit the ACK/NACK feedback are less than the number of CBs, and an uncompressed format in which the number of bits used to transmit the ACK/NACK feedback corresponds to the number of CBs (see Chendamarai Kannan: paragraph [0053]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallik itself or in combination of Chendamarai Kannan in order to use uncompressed format for ACK/NACK feedback based on the success or failure of CBG level HARQ decoding, similar to CB level decoding and feedback taught by Chendamarai Kannan, and to efficiently use available UL resources (see, Chendamarai Kannan: paragraphs [0014] [0053]). 

Regarding claim 45:
Claim 45 recites the receive radio node that is configured to perform similar features to claim 37 from the perspective of a receiving apparatus. Therefore, claim 45 is rejected based on at least the same rationale used to reject claim 37 above.

Regarding claim 51:
Mallik teaches all limitations in claim 43.
	Mallik does not explicitly teach wherein the receive radio node is configured to, before decoding the re-transmitted CBs, combine information from the one or more received CBs with information from the re-transmitted CBs.
In the same field of endeavor, Chendamarai Kannan teaches wherein the receive radio node is configured to, before decoding the re-transmitted CBs, combine information from the one or more received CBs with information from the re-transmitted CBs (see Chendamarai Kannan: paragraph [0073] teaches wherein a UE may store the unsuccessfully decoded CBs in buffers to use in conjunction with retransmitted CBs in the reconstruction of the data.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallik to include the teachings of Chendamarai Kannan in order to improve the overall likelihood of successfully decoding the data (see Chendamarai Kannan: paragraph [0072]). 

Regarding claim 52:
As discussed above, Mallik teaches all limitations in claim 43.
Mallik does not explicitly teach wherein the receive radio node is configured to decode only those of the re-transmitted CBs that prompted negative acknowledgement of one or more of the first CBGs.
In the same field of endeavor, Chendamarai Kannan teaches wherein the receive radio node is configured to decode only those of the re-transmitted CBs (see Chendamarai Kannan: paragraph [0101] teaches wherein the base station retransmits and the UE receives CBs that were in error.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallik to include the teachings of Chendamarai Kannan in order to improve system performance by retransmitting only a portion of a transport block (such as code block, a minimum unit of PDSCH that is ACK/NACKed) that may be corrupt instead of retransmitting entire transport block (see, Chendamarai Kannan: paragraphs [0007] [0080-0081]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471